19-864
     Kquerare Salcedo v. Garland
                                                                                                             BIA
                                                                                                        Ruehle, IJ
                                                                                                     A206 437 713
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 4th day of May, two thousand twenty-one.
 5
 6   PRESENT:
 7            JOHN M. WALKER, JR.,
 8            BARRINGTON D. PARKER,
 9            JOSEPH F. BIANCO,
10                 Circuit Judges.
11   _____________________________________
12
13   JAVIER SANTOS KQUERARE SALCEDO,
14            Petitioner,
15
16                     v.                                                                   19-864
17                                                                                          NAC
18   MERRICK B GARLAND, UNITED STATES
19   ATTORNEY GENERAL,*
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                                    Jose Perez, Esq., Syracuse, NY.
24
25   FOR RESPONDENT:                                    Joseph H. Hunt, Assistant Attorney
26                                                      General; Russell J. E. Verby,
27                                                      Senior Litigation Counsel; Kristin

     * The Clerk of the Court is respectfully directed to amend the caption as set forth.
 1                                       Moresi, Trial Attorney, Office of
 2                                       Immigration Litigation, United
 3                                       States Department of Justice,
 4                                       Washington, DC.

 5          UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9          Petitioner Javier Santos Kquerare Salcedo, a native and

10   citizen of Peru, seeks review of a March 5, 2019, decision of

11   the    BIA   affirming     a    December   6,   2017,       decision   of    an

12   Immigration Judge (“IJ”) denying Salcedo’s application for

13   asylum,      withholding       of   removal,    and     relief    under     the

14   Convention Against Torture (“CAT”).                In re Javier Santos

15   Kquerare Salcedo, No. A 206 437 713 (B.I.A. Mar. 5, 2019),

16   aff’g No. A 206 437 713 (Immig. Ct. Buffalo Dec. 6, 2017).                   We

17   assume the parties’ familiarity with the underlying facts and

18   procedural history.

19          We have reviewed the decisions of both the IJ and the

20   BIA.    See Yun-Zui Guan v. Gonzales, 432 F.3d 391, 394 (2d

21   Cir. 2005).      Salcedo does not challenge the agency’s denial

22   of asylum as time barred, so we address only the adverse

23   credibility     that     formed      the   basis      for   the   denial    of

                                            2
 1   withholding   of   removal   and   CAT    relief.     The    applicable

 2   standards of review are well established.                 See 8 U.S.C.

 3   § 1252(b)(4)(B); Hong Fei Gao v. Sessions, 891 F.3d 67, 76

 4   (2d Cir. 2018) (reviewing adverse credibility determination

 5   under   substantial   evidence     standard).       “Considering      the

 6   totality of the circumstances, and all relevant factors, a

 7   trier of fact may base a credibility determination on the

 8   demeanor,   candor,   or   responsiveness     of    the   applicant    or

 9   witness, . . . the consistency between the applicant’s . . .

10   written and oral statements . . . , the internal consistency

11   of each statement, the consistency of such statements with

12   other evidence of record . . . and any inaccuracies or

13   falsehoods in such statements, without regard to whether an

14   inconsistency, inaccuracy, or falsehood goes to the heart of

15   the applicant’s claim, or any other relevant factor.”                   8

16   U.S.C. § 1158(b)(1)(B)(iii).           “We defer . . . to an IJ’s

17   credibility determination unless, from the totality of the

18   circumstances, it is plain that no reasonable fact-finder

19   could make such an adverse credibility ruling.”             Xiu Xia Lin

20   v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord Hong Fei

21   Gao, 891 F.3d at 76.         Substantial evidence supports the


                                        3
 1   agency’s adverse credibility determination.

 2       Salcedo alleged that he was sexually assaulted in 2000

 3   and subsequently physically assaulted in the street because

 4   he was gay or bisexual.       The agency reasonably relied on

 5   inconsistencies in his accounts of the physical assault and

 6   his fear of his relatives who were police officers.           See 8

 7   U.S.C. § 1158(b)(1)(B)(iii).         Salcedo’s asylum application

 8   listed the physical assault as occurring in 2004, but he

 9   testified it was in 2008 or 2009, and then changed his

10   testimony   back     to   2004   when     confronted   with     the

11   inconsistency.     And he initially alleged that he had multiple

12   relatives who were police officers, but when pressed said

13   only his great uncle Julian was a police officer.               His

14   sister’s testimony added further inconsistency because she

15   testified that their uncle Leonardo was the only police

16   officer in the family.    Salcedo also testified inconsistently

17   regarding his sexual history while in the United States, and

18   his medical records conflicted with his testimony that he had

19   attempted suicide because he feared returning to Peru.        Taken

20   together, these inconsistencies provide substantial support

21   for the adverse credibility determination.       See Xiu Xua Lin,


                                      4
 1   534 F.3d at 167 (holding that agency may rely on “collateral

 2   or ancillary” inconsistencies where “cumulative effect” calls

 3   credibility     into      question         (internal       quotation     marks

 4   omitted)).

 5       Because Salcedo’s testimony was in question, the agency

 6   reasonably     relied     on    his    failure      to    rehabilitate       his

 7   testimony with any reliable corroborating evidence.                   See Biao

 8   Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007) (“An

 9   applicant’s failure to corroborate his or her testimony may

10   bear on credibility, because the absence of corroboration in

11   general makes an applicant unable to rehabilitate testimony

12   that has already been called into question.”).                        As noted

13   above,    Salcedo’s     sister’s      testimony     and     medical    records

14   conflicted with his own statements.              See Y.C. v. Holder, 741

15   F.3d 324, 332, 334 (2d Cir. 2013) (“We generally defer to the

16   agency’s     evaluation    of    the       weight   to     be     afforded    an

17   applicant’s documentary evidence.”).

18       Given      the    inconsistencies         and        lack    of   reliable

19   corroboration, substantial evidence supports the agency’s

20   adverse      credibility        determination.                  See   8 U.S.C.

21   § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167.                          That


                                            5
 1   determination is dispositive of withholding of removal and

 2   CAT relief because both claims were based on the same factual

 3   predicate.    See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d

 4   Cir. 2006).

 5       For the foregoing reasons, the petition for review is

 6   DENIED.   All pending motions and applications are DENIED and

 7   stays VACATED.

 8                               FOR THE COURT:
 9                               Catherine O’Hagan Wolfe,
10                               Clerk of Court




                                   6